DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
	Claims 1-3, 5-14, 16-19 and 21-51 are pending and are the subject of this Office Action.



2. Rejoinder
Claims 1-3, 5-14, 19, 21, 24-33, 35, 36, 38, 39, 41, 42, 44, 45 and 47-51 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/10/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


3. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.
B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

D.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02.

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.



4. Claim Objections
A.	The objection to claim 6 has been withdrawn in view of Applicants’ amendments.

B.	Claims 22 and 23 are objected to since, in part (ii), it is unclear if the fragment linked to the agent is the same “antigen-binding fragment” recited in the claim. Otherwise, this may raise an issue under 35 USC 112(a) regarding enablement.



5. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A.	Claims 16-18, 22 and 23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for antibodies comprising the 6 CDRs of claim 1 (a combination of SEQ ID NOs:14-23), wherein the antibody binds to SIRPa, does not reasonably provide enablement for bifunctional antibodies comprising only a heavy chain constant domain. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are broadly drawn to antibodies comprising only a heavy chain constant domain. Thus, the claims encompass antibodies that comprise fewer than all six CDRs, three from the heavy chain variable region and three from the light chain variable region.
The specification only teaches that antibodies which specifically bind to SIRPa comprise all 6 CDRs, three from the heavy chain variable region (SEQ ID NOs:14-20) and three from the light chain variable region (SEQ ID NOs:21-23). The specification does not teach antibodies that comprise fewer than all six CDRs. Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The state of the prior art is such that it is well-established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). 
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising fewer than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise both the heavy chain variable region and the light chain variable region or all six CDRs (i.e., SEQ ID NOs:14-23), which bind SIRPa, to antibodies that comprise fewer than all six CDRs from the parental antibody.
In summary, in view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul W. E. and Rudikoff et al. and Colman P. M., the lack of guidance and direction provided by applicant, and the absence of working examples, the Examiner concludes that undue experimentation would be required to practice the invention as claimed.



B.	Claims 16-18, 22, 23, 34, 37, 40, 43 and 46 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the claimed antibodies, nucleic acids and host cells, does not reasonably provide enablement for (1) for treatment of other than cancer, nor for preventing any of the claimed diseases (claims 16-18), for (2) variants (claims 16-18, 34, 37, 40, 43 and 46), nor for (3) pharmaceutical compositions comprising nucleic acids, host cells, or combinations of antibodies/nucleic acids and host cells (claims 22 and 23). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Regarding claims 16-18, the breadth is excessive with regard to treating inflammatory diseases characterized by the infiltration of MDSC, as well as preventing the claimed conditions. The specification appears to only provide guidance and working examples demonstrating the binding characteristics of the claimed antibodies (e.g. Examples 1-12) as well as the effects, or lack thereof, on cell proliferation (e.g. Examples 13-15, 23) and platelet aggregation (e.g. Example 22). It does appear that the specification is enabled for the treatment of cancer. The claims are drawn to treating inflammatory diseases characterized by the infiltration of MDSC. However, there does not appear to be any guidance or working examples of treatment of any of these inflammatory diseases. Furthermore, the Examiner is interpreting “preventing” as meaning the condition will not occur in 100% of the patients and Applicants have not provided any guidance or working examples that any of the claimed diseases can be prevented.
Furthermore, the breadth of claims 16-18, as well as claims 34, 37, 40, 43 and 46, is excessive since they recite “variants”. Therefore, the claims would encompass proteins with one or more amino acid substitutions, deletions, insertions and/or additions to the proteins recited in the claims and Applicants have provided no guidance as to what critical residues are required to maintain the functional characteristics of these proteins. In addition, it is not predictable to one of ordinary skill in the art how to make a functional variant which is less than 100% identical to the recited “wild-type” proteins, as, for example, every amino acid in the “wild-type” protein could be altered. 
Regarding claims 22 and 23, the intended use of the claims is for treating (or preventing) and the specification does not provide guidance or working examples of the use of nucleic acids or host cells for these purposes. Furthermore, these compositions can comprise antibodies, nucleic acids and host cells in the same composition and there is no guidance, nor is it predictable, how to use two or more of these components in the same composition.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	


6. Claim Rejections - 35 USC § 112(a) – written description
	Claims 16-18, 34, 37, 40, 43 and 46 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims, as they recite “variants”, which would encompass proteins with one or more amino acid substitutions, deletions, insertions and/or additions to the proteins recited in the claims and Applicants have provided no written description as to what critical residues are required to maintain the functional characteristics of these proteins. Furthermore, every amino acid in the “wild-type” protein could be altered. 
The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, human PD1, PDL1, CD80 and 4-1BBL, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.




7. Claim Rejections - 35 USC § 112(b)
	All rejections have been withdrawn in view of Applicants’ amendments.




8. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18, 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over Poirier et al. (U.S. Patent No. 11,279,766).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
The claims are drawn to a bifunctional anti-human SIRPa antibody or antigen-binding fragment thereof linked to an immunotherapeutic agent and which inhibits CD47 binding and which does not specifically bind SIRPg. Poirier teaches an antibody meeting these limitations (Abstract; column 10, lines 50-52; paragraph [0426] and claim 44 of the PreGrant Publication (US 2019/0127477). It is noted that this rejection and that under 35 USC 112(a), regarding scope of enablement (paragraph A) is not a “squeeze”, as the claims do no recite any light chain. However, they recite “comprises”, which allows for a rejection under the prior art.
The patent does not teach linkers. However, it would have been obvious at the time of the instant invention to have linked the antibody to the immunotherapeutic agent, especially since antibodies are used as targeting molecules. Therefore, linking the therapeutic agent to the antibody would greatly increase its ability to target the intended cell or receptor.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.





9. Conclusion
A.	Claims 1-3, 5-14, 19, 21, 24-33, 35, 36, 38, 39, 41, 42, 44, 45 and 47-51 are directed to an allowable

B.	Claims 16-18, 22, 23, 34, 37, 40, 43 and 46 are not allowable.







Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647